An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                 NO. COA13-1359

                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 15 July 2014


STATE OF NORTH CAROLINA

      v.                                    Mecklenburg County
                                            Nos. 11 CRS 256463
                                                 12 CRS 12725
JAMES CECIL PEARCE



      Appeal by defendant from judgment entered 30 May 2013 by

Judge   Robert    C.   Ervin   in    Mecklenburg   County    Superior    Court.

Heard in the Court of Appeals 30 June 2014.


      Attorney General Roy Cooper, by Special                Deputy    Attorney
      General David W. Boone, for the State.

      Don Willey for defendant-appellant.


      BRYANT, Judge.


      Where the State presents substantial independent evidence

corroborating     defendant’s       confession,    the   State   has   met   its

burden under the corpus delicti rule.

      The State’s evidence established that on 23 December 2011,

officers     of    the    Charlotte     Mecklenburg      Police     Department
                                                    -2-
responded      to    an       incident        at     a    house    located       at    1100       Pegram

Street.       Officer Michael White, the first officer on the scene,

observed defendant run from the back door of the house, fall

down   the     back       steps,          pick     himself       up,    and    run     off       between

neighboring houses.                      Inside the house, officers found a 9mm

cartridge      case       on    the       floor.          Believing       a    firearm       had    been

discharged          in        the        house,      officers          began      searching          the

neighborhood for the weapon.                         Officers discovered a 9mm semi-

automatic      firearm              in    a      trash     can     in     front       of     a     house

approximately            25    to        50   feet       behind     the       house     from       which

defendant ran.            Subsequent testing of the cartridge case found

in the house determined that it was discharged from the firearm

found in the trash can.

       Officers located defendant standing beside a house at 1104

Pegram Street, immediately to the left of 1100 Pegram Street,

and took him into custody.                       The officers placed defendant in the

back seat of a patrol car, where he spoke with Officer White.

While speaking with Officer White, defendant admitted that he

got    into    an        altercation             with     a   man       inside        1100       Pegram,

brandished a firearm during the altercation, and discarded the

firearm at a nearby house.                       In a subsequent interview, defendant

again stated that during the altercation, he “pulled out the gun
                                          -3-
and shot one time into the floor in the kitchen,” and that he

“ran out the back door and ran straight to a trash can and put

the gun inside because I didn’t want to have the gun while

dealing with the police.”

    At    the    close    of   the   State’s      evidence,    the    trial   court

denied defendant’s motion to dismiss the charge of possession of

a firearm by a felon.            The jury convicted defendant on the

charge of possession of a firearm by a felon, and defendant

entered a guilty plea to attaining the status of an habitual

felon.   The trial court sentenced defendant to a term of 82 to

111 months imprisonment.        Defendant appeals.

                          _____________________________

    In   his    sole     argument    on    appeal,    defendant       contends   the

trial court erred in denying his motion to dismiss the charge of

possession of a firearm by a felon.               We disagree.

    “This Court reviews the trial court’s denial of a motion to

dismiss de novo.”         State v. Smith, 186 N.C. App. 57, 62, 650

S.E.2d   29,    33   (2007)    (citation        omitted).     “Upon    defendant’s

motion for dismissal, the question for the Court is whether

there is substantial evidence (1) of each essential element of

the offense charged, or of a lesser offense included therein,

and (2) of defendant’s being the perpetrator of such offense.
                                          -4-
If so, the motion is properly denied.”                    State v. Fritsch, 351

N.C.    373,     378,    526    S.E.2d    451,     455    (2000)    (citation        and

quotation      omitted).        “Substantial       evidence   is    such       relevant

evidence    as    a     reasonable     mind     might    accept    as    adequate    to

support a conclusion.”           State v. Smith, 300 N.C. 71, 78—79, 265

S.E.2d 164, 169 (1980)               (citations omitted).          “In making its

determination,        the     trial    court     must    consider       all    evidence

admitted, whether competent or incompetent, in the light most

favorable to the State, giving the State the benefit of every

reasonable     inference       and    resolving    any    contradictions        in   its

favor.”     State v. Rose, 339 N.C. 172, 192, 451 S.E.2d 211, 223

(1994) (citation omitted).

       Defendant contends the trial court erred in denying his

motion to dismiss the charge of possession of a firearm by a

felon     because       the    State     presented       insufficient         evidence.

Specifically, although defendant concedes the State introduced

substantial evidence that he had a prior felony conviction, he

argues the State’s evidence remained insufficient under the rule

of corpus delicti to support sending this charge to the jury

because his statements were the only evidence that showed he

possessed a firearm.
                                        -5-
       “To convict defendant of possession of a firearm by a felon

the state must prove that (1) defendant was previously convicted

of a felony and (2) subsequently possessed a firearm.”                      State v.

Bradshaw, 366 N.C. 90, 93, 728 S.E.2d 345, 347—48 (2012) (citing

N.C. Gen. Stat. § 14-415.1(a) (20[13])).               It is well established

that     “an    extrajudicial    confession,       standing       alone,     is    not

sufficient to sustain a conviction of a crime.”                        State v. Cox,

___     N.C.    ___,   ___,   749    S.E.2d     271,   275       (2013)     (citation

omitted).          When    the      State     relies      upon     a      defendant’s

extrajudicial confession, the corpus delicti rule requires “the

State    to    present    corroborative       evidence,    independent        of   the

defendant’s confession, tending to show that (a) the injury or

harm constituting the crime occurred [and] (b) this injury or

harm was done in a criminal manner.”              Id. at ___, 749 S.E.2d at

275 (citations and quotation omitted).                 In applying this rule,

our Courts have held:

               [I]t is fundamental that the corroborative
               evidence need not . . . in any manner tend
               to show that the defendant was the guilty
               party. Instead, the rule requires the State
               to present evidence tending to show that the
               crime in question occurred.    The rule does
               not require the State to logically exclude
               every possibility that the defendant did not
               commit the crime.
                                          -6-
Id. at ___, 749 S.E.2d at 275 (citation and quotation omitted).

The requirements of the rule may also be met “if the accused’s

confession      is    supported    by    substantial          independent      evidence

tending to establish its trustworthiness, including facts that

tend to show the defendant had the opportunity to commit the

crime.”     State v. Parker, 315 N.C. 222, 236, 337 S.E.2d 487, 495

(1985).      “[T]here     must    be    strong    corroboration         of    essential

facts and circumstances embraced in the defendant’s confession.

Corroboration of insignificant facts or those unrelated to the

commission of the crime will not suffice.”                    Id.

       Here, responding officers saw defendant flee from a house

and found a          discharged 9mm      cartridge case         inside       the house.

Officers discovered a firearm in a trash can in front of a house

that was approximately 25 to 50 feet from the house from which

defendant    fled.        Forensic      testing    later      determined       that   the

cartridge case found in the house was ejected during the firing

of the firearm found in the trash can.                        Officers apprehended

defendant while he was standing beside the house next to that

from    which    he     fled.     This        evidence       strongly    corroborates

defendant’s     statements       that    he     fired    a    single    shot    from   a

firearm during an altercation inside the house at 1100 Pegram

Street, ran with the firearm from the house, and discarded the
                                      -7-
firearm in a nearby trash can so it would not be on his person

when he interacted with the police.

      As such, the State provided sufficient independent evidence

to meet its burden under the corpus delicti rule.                  Defendant’s

statements    provided    substantial       evidence   that   he   possessed   a

firearm, and defendant’s statements and undisputed evidence of

his   prior   felony     conviction   in     turn    constituted    sufficient

evidence to survive defendant’s motion to dismiss the charge of

possession of a firearm by a felon.                 Accordingly, defendant’s

argument is overruled.

      No error.

      Judges STROUD and HUNTER, Robert Jr., concur.

      Report per Rule 30(e).